Exhibit 10.39
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 


BETH KINERK (“Executive”), and OMNICARE, INC., a Delaware corporation (the
“Company”), hereby agree as follows:
 
1. Recitals.
 
(a) The Company and Executive have entered into an amended and restated
employment agreement, dated April 29, 2010 (the “Employment Agreement”); and
 
(b) The Company and the Executive wish to amend the Employment Agreement as set
forth below.
 
2. Amendment.
 
(a)           Section 4(b) is hereby deleted and replaced in its entirety with
the following:
 
(b)           Incentive Compensation.  Beginning with the 2011 fiscal year,
Executive shall be eligible to participate in the Company’s Annual Incentive
Plan for Senior Executive Officers (or successor plan; “AIP”) and such other
bonus and annual incentive compensation plans as may be maintained by the
Company for its executives.  Executive shall have the opportunity to earn an
annual target bonus of at least 50% of Executive’s Base Salary.  Executive’s
annual bonus (which may be greater or less than the target bonus percentage
established above) to the extent earned and payable, shall be paid at such time
or times as is provided under and otherwise in accordance with the terms of the
AIP.
 
 
(b)
All references to commissions in the Employment Agreement are deleted.

 
3. General.
 
Except as specifically amended herein, the Employment Agreement will remain in
full force and effect in accordance with its original terms, conditions and
provisions.
 
IN WITNESS WHEREOF, the parties have duly executive this amendatory agreement as
of February 17, 2011.


 EXECUTIVE
 
 
     OMNICARE, INC.  
/s/ Beth Kinerk
   
/s/ Erin E. Ascher
 
Beth Kinerk
   
Erin E. Ascher
 
 
   
SVP, Human Resources
 